UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): January 28, 2016 Versartis, Inc. (Exact name of registrant as specified in its charter) Delaware 001-36361 26-4106690 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 4200 Bohannon Drive, Suite 250 Menlo Park, California (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (650)963-8580 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligations of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. Approval of Salary Increases, Merit Bonus Awards and Stock Option and RSU Grants On January 28, 2016, the Compensation Committee of the Board of Directors of Versartis, Inc. (the “Company”) approved: (a) increases in annual base salaries for 2016, (b) merit bonus awards related to 2015 performance, (c) grants of stock options (the “Options”) and (d) grants of restricted stock units (the “RSUs”) for each of the Company’s named executive officers (as defined in Item 402(a)(3) of Regulation S-K promulgated by the Securities and Exchange Commission), as set forth in the table below. The merit bonus award for Mr. Shepard was prorated for his partial year of service as a Company employee. The Options and RSUs were granted pursuant to the Company’s 2014 Equity Incentive Plan. Named Executive Officer Title 2016 Base Salary 2015 Bonus Options RSUs Jay Shepard Chief Executive Officer Joshua Brumm Chief Financial Officer 83,800(2) Paul Westberg Senior Vice President, Corporate Development The shares underlying this award shall vest as follows: 4/48 of the shares subject to the award vest on May 28, 2016 and 1/48 of the shares subject to the award vest monthly thereafter, subject to the officer’s continuous service on each applicable vesting date. The shares underlying this award shall vest as follows: 1/48 of the shares subject to the award vest monthly following the vesting commencement date, subject to the officer’s continuous service on each applicable vesting date. The vesting commencement date for the awards is the date of grant. The shares underlying this award shall vest as follows: 25% of the shares subject to the award shall vest on each of the first, second, third and fourth anniversaries of the vesting commencement date. The vesting commencement date of the awards is the date of grant. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated: February 2, 2016 Versartis, Inc. By: /s/ Joshua T. Brumm Joshua T. Brumm Chief Financial Officer
